Citation Nr: 1829197	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  14-25 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to a compensable rating for a right wrist scar.

3.  Entitlement to an initial rating in excess of 10 percent for right upper extremity neuropathy of the median nerve.

4.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU).


REPRESENTATION

The Veteran is represented by:  The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010, March 2012, and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Winston-Salem, North Carolina, Columbia, South Carolina, and Atlanta, Georgia, respectively.

With respect to the Veteran's increased rating claim for right upper extremity neuropathy of the median nerve, service connection and the initial 10 percent were both granted in the February 2010 rating decision.  Within the appeal period thereafter, the Veteran submitted an October 2010 "claim" for an increased rating for that disability.  Because it was received by VA within the appeal period, the Board accepts the October 2010 submission as a timely Notice of Disagreement with the February 2010 rating decision.  Thereafter, the Veteran perfected an appeal and, thus, the Board will consider the merits of this claim in the context of this adjudicative history.

In August 2017, the Veteran testified at hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The Veteran's original claim of entitlement to service connection for a low back disability was denied in a February 2003 rating decision based on the RO's finding that the Veteran did not experience a "permanent residual or chronic disability subject to service connection," as shown by his service treatment records and the "evidence following service."  The February 2003 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b) (2017).  In connection with the Veteran's claim to reopen, he has described, to include at his August 2017 hearing, various incident or injuries during service that he contends caused or are etiological related to his current low back disability.  He has also provided further details regarding in-service and post-service lay observable symptoms.  Under these circumstances, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim.  See 38 C.F.R. § 3.156(a) (2017); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The appeal, including the reopened claim of entitlement to service connection for a low back disability, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Low Back

The Veteran was provided a VA examination consequent to his claim to reopen the issue of entitlement to service connection for a low back disability in March 2012.  After reviewing the evidence of record and administering a clinical evaluation, the examiner provided the following etiological opinion: 

[The] only [service treatment record] indicating lumbar back pain in regards to upper lumbar back pain in 1983[;] no other significant issues noted in [the service treatment records].  [A]s there is no evidence of significant injury or ongoing lumbar spine issue in the military[, I] will have to say current lumbar spine issues are less likely than not related to military service.

The examiner did not consider or discuss the Veteran's endorsement of recurrent lower back pain in his report of medical history upon separation in from active duty in April 1986.  Further, during the August 2017 hearing, the Veteran testified about several in-service injuries that were not referenced in the March 2012 VA examiner's report.  Finally, the March 2012 opinion is limited to service connection on a direct basis, failing to address whether any present low back disability was caused or aggravated by a service-connected disability.  For these reasons, the Board finds that the March 2012 VA examination is inadequate and, thus, a remand is warranted in to provide the Veteran another VA examination.

Upper Extremity Neuropathy of the Median Nerve and Right Wrist Scar

The Veteran was most recently provided a VA examination in January 2013, to assess the severity of these disabilities.  The Board finds that this examination is too remote to adequately assess the current severity thereof, especially given the Veteran's August 2017 testimony that both had subsequently worsened.  Further, the evidence of record is otherwise insufficient to properly adjudicate these claims.  Consequently, the Board finds that a remand is required in order to provide the Veteran with another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

TDIU

The issue of entitlement to TDIU is inextricably intertwined with the other issues being remanded herein.  As such, this issue must be remanded for contemporaneous considerations.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, including documentation associated with the Veteran's application for Social Security disability benefits.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2017).

2.  Provide the Veteran with a VA examination with respect to his low back disability.  The Veteran's claims file must be made available to and reviewed the examiner.  The examiner must fully describe all manifestations of this disability.  All necessary tests must be conducted, and all clinical findings must be reported in detail.  After the examiner has reviewed the relevant evidence of record, including the Veteran's lay assertions, the examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any found low back disability was:

(a) incurred in or due to the Veteran's active duty, OR 
(b) was caused OR aggravated by a service-connected disability.  

A complete rationale must be provided for any rendered opinion.  In so doing, the examiner must consider and discuss the Veteran's reported in-service injuries, as well as his separation report of medical history and in-service and post-service report of lay observable symptoms.

3.  The Veteran should be afforded a VA examination to determine the current degree of severity of his right upper extremity median nerve neuropathy and right wrist scar.  All pertinent evidence of record should be made available to and reviewed by the examiner.  The AOJ should ensure that the examiner provides all information required for rating purposes. 

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated, to include entitlement to TDIU.  If any benefit remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

